Citation Nr: 0325939	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  97-13 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral leg and right hip disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955. 

This matter is before the Board of Veterans' Appeals (Board ) 
from an October 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claim.  During the appeal 
process jurisdiction of the veteran's claim was transferred 
to the RO in Waco, Texas.  

A historical review of the record shows that in November 1998 
the veteran attended a Video-Conference hearing at the 
Oakland, California RO before a Veterans Law Judge of the 
Board sitting in Washington, D.C.  The hearing transcript is 
on file.

In February 1999 the Board denied entitlement to service 
connection for back disorder.  The issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for bilateral leg and right 
hip disorders was remanded for additional development of the 
evidence.  Following the completion of the development the 
case was returned to the Board.

The hearing transcript is on file.  The record shows that the 
Veterans Law Judge who conducted the Video-Conference hearing 
in November 1998 is no longer employed at the Board.  
Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts a 
hearing shall participate in the final determination of the 
claim.  Accordingly in March 2003 the veteran attended a 
Video-Conference hearing at the RO before the undersigned 
Acting Veterans Law Judge of the Board sitting in Washington, 
D.C.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

In March 2003 the veteran submitted multiple VA Forms 21-4142 
for authorization and release of private medical records of 
treatment for bilateral leg and right hip disabilities from 
various clinicians.  Further, he contends that the 
outstanding private medical records present new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for bilateral leg and right hip disorders.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ensure that the 
notification and documentation 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are met. 

2.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file legible copies of the 
complete reports regarding bilateral leg 
and right hip disorders from the 
clinicians identified by the veteran in 
his March 2003 VA Forms 21-4142. 

If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file. 

3.  After obtaining any additional 
records to the extent possible, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
bilateral leg and right hip disorder.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JOHN KITLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


